Judgment of the County Court, Queens County, convicting the defendant of the crimes of rape, sodomy and assault in the second degree, reversed on the law and a new trial ordered. The evidence offered in corroboration of the complainant’s testimony was insufficient, as a matter of law, to warrant the conviction on' the first count of the indictment. The “ other evidence ” required by section 2013 of the Penal Law must extend to every material fact essential to constitute the .crime. (People V. Page, 162 N. Y. 272; People V. Downs, 236 N. Y. 306; People v. Croes, 285 N. Y. 279; People v. Bomano, 253 App. Div. 724.) The other counts, of the indictment are so closely connected with the rape count that all must fall together. Lewis, P. J., Hagarty, Johnston, Adel and Nolan, JJ., concur.